UJ

©OO\IO\Lh-l>

10
11
12

14
15
16
17
18
19
20
21
22

24
25
26
27
28

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
* =l= >l<
UNITED STATES OF AMERICA, Case No. 2:15-cr-OOOl4-APG-VCF
Plaintiff,
v. ORDER
OMAR QAZI,
Defendant.

 

 

Defendant’s counsel Telia U. Williams orally moved to withdraw as counsel and for the
appointment of appellate counsel on December 6, 2018.

lT IS HEREBY ORDERED that G. Michael Tanaka, Esq. is appointed to represent
OMAR QAZI for this appeal. l\/lr. Tanaka’s address is 12400 Wilshire Boulevard, Suite 400,
Los Angeles, California 90025 and phone number is 323-825-9746.

Forrner counsel, Telia U. Williams, is directed to forward the file to l\/lr. Tanal<a
forthwith

The clerk is directed to forward a copy of this order to the Clerk of the 9th Circuit Court

of Appeals at counselappointment@ca9.uscourts.gov.
DATED this 7th day of December 2018.
¢/‘~'“-`

ANDREW P. GORDON
UNITED STATES DlSTRICT JUDGE

 

